
	
		II
		Calendar No. 457
		111th CONGRESS
		2d Session
		H. R. 2340
		IN THE SENATE OF THE UNITED
		  STATES
		
			July 12, 2010
			Received; read twice and placed on the
			 calendar
		
		AN ACT
		To resolve the claims of the Bering Straits
		  Native Corporation and the State of Alaska to land adjacent to Salmon Lake in
		  the State of Alaska and to provide for the conveyance to the Bering Straits
		  Native Corporation of certain other public land in partial satisfaction of the
		  land entitlement of the Corporation under the Alaska Native Claims Settlement
		  Act.
	
	
		1.Short titleThis Act may be cited as the
			 Salmon Lake Land Selection Resolution
			 Act.
		2.PurposeThe purpose of this Act is to ratify the
			 Salmon Lake Area Land Ownership Consolidation Agreement entered into by the
			 United States, the State of Alaska, and the Bering Straits Native
			 Corporation.
		3.DefinitionsIn this Act:
			(1)AgreementThe
			 term Agreement means the document—
				(A)titled
			 Salmon Lake Area Land Ownership Consolidation Agreement;
				(B)between the United
			 States, the State, and the Bering Straits Native Corporation on July 18, 2007,
			 which was extended until January 1, 2011, by agreement of the parties to the
			 Agreement effective January 1, 2009; and
				(C)on file
			 with—
					(i)the
			 Department of the Interior;
					(ii)the
			 Committee on Energy and Natural Resources of the Senate; and
					(iii)the Committee on
			 Natural Resources of the House of Representatives.
					(2)Bering Straits
			 Native CorporationThe term Bering Straits Native
			 Corporation means an Alaska Native Regional Corporation formed under
			 the Alaska Native Claims Settlement Act (43 U.S.C. 1601 et seq.) for the
			 Bering Straits region of the State.
			(3)SecretaryThe
			 term Secretary means the Secretary of the Interior.
			(4)StateThe
			 term State means the State of Alaska.
			4.Ratification of
			 Agreement
			(a)In
			 generalSubject to the
			 provisions of this Act, Congress ratifies the Agreement.
			(b)EasementsThe
			 conveyance of land to the Bering Straits Native Corporation, as specified in
			 the Agreement, shall include the reservation of the easements that—
				(1)are identified in Appendix E to the
			 Agreement; and
				(2)were developed by the parties to the
			 Agreement in accordance with section 17(b) of the Alaska Native Claims
			 Settlement Act (43
			 U.S.C. 1616(b)).
				(c)CorrectionsBeginning
			 on the date of the enactment of this Act, the Secretary, with the consent of
			 the other parties to the Agreement, may only make typographical or clerical
			 corrections to the Agreement and any exhibits to the Agreement.
			(d)General
			 authority of SecretaryThe Secretary may carry out all actions
			 allowed or required under the Agreement.
			5.Budgetary
			 EffectsThe budgetary effects
			 of this Act, for the purpose of complying with the Statutory Pay-As-You-Go Act
			 of 2010, shall be determined by reference to the latest statement titled
			 Budgetary Effects of PAYGO Legislation for this Act, submitted
			 for printing in the Congressional Record by the Chairman of the House Budget
			 Committee, provided that such statement has been submitted prior to the vote on
			 passage.
		
	
		
			Passed the House of
			 Representatives July 1, 2010.
			Lorraine C. Miller,
			Clerk.
		
	
	
		July 12, 2010
		Received; read twice and placed on the
		  calendar
	
